Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 7-27-22 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Bu (US 2019/0148474).
Regarding claim 1, Bu (Fig. 1, 8, 9, and 12) discloses a display device comprising:
a flexible substrate (100, with “bendable flexible substrate” discussed in [0030]) comprising:
a display area (AA); and
a peripheral area outside of the display area (called a “border area” or “bending area” and shown in Fig. 1);
an inorganic layer (eg. 300, called a “buffer layer” in [0075]) on the flexible substrate (for example, seen in Fig. 9, 300 is on top of 100);
an opening pattern (1000) formed in the inorganic layer (shown in Fig. 9) and corresponding to the peripheral area (“deep hole region 1000 arranged in the bending area B” discussed in [0056]);
an insulating layer (900, “insulating layer 900” discussed in [0059]) disposed on the inorganic layer (900 is on top of 300, as seen in Fig. 9) and corresponding to the peripheral area (900 surrounds the opening 1000 as seen in Fig. 9, and as discussed above, the opening pattern is in the peripheral area); and
a first organic material layer (1100) disposed on the flexible substrate (seen in Fig. 9, 1100 is directly on top of 100) covering the opening pattern (shown in Fig. 9, 1100 covers the opening 1000, see also [0065]). 

Regarding claim 2, Bu discloses a display device as discussed above, wherein a portion of the inorganic layer is removed to form the opening pattern (shown in Fig. 6 and 7, the inorganic layer 300 that was placed in Fig. 6 is removed in Fig. 7 to form the opening pattern 1000, see [0056]).

Regarding claim 5, Bu discloses a display device as discussed above, wherein the first organic material layer (1100) is directly on a portion of the flexible substrate (100) from which the portion of the inorganic layer (300) is removed (seen in Fig. 9, 1100 is directly on top of 100 through the hole 1000 caused by the removal of 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bu as applied to claim 1 above, and further in view of Igeta et al. (US 2016/0041436).
Regarding claim 3, Bu discloses a display device as discussed above, however fails to provide specific details about the shape of the opening pattern.
Igeta (Fig. 5) discloses a display device comprising:
a substrate (12) comprising:
a display area (DP); and
a peripheral area (FL) outside of the display area (shown in Fig. 5);
an opening pattern (SLT) corresponding to the peripheral area (SLT is inside the peripheral area FL, as seen in Fig. 5);
wherein the opening pattern has a slit structure (SLT is called a “slit” in [0084]) corresponding to the peripheral area (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bu to use a slit structure for the opening patterns as taught by Igeta because this can protect the display against water (see [0006]).

Regarding claim 4, Bu discloses a display device as discussed above, however fails to provide specific details about the shape of the opening pattern.
Igeta (Fig. 5 and 8) discloses a display device comprising:
a substrate (12) comprising:
a display area (DP); and
a peripheral area (FL) outside of the display area (shown in Fig. 5);
an opening pattern (SLT) corresponding to the peripheral area (SLT is inside the peripheral area FL, as seen in Fig. 5);
wherein the opening pattern has a grating structure (as shown in Fig. 8, the opening pattern SLT is a sequence of similar, connected patterns which the examiner interprets as reading upon the claimed “grating structure”) corresponding to the peripheral area (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bu to use a grating structure for the opening patterns as taught by Igeta because this can protect the display against water (see [0006]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bu as applied to claim 1 above, and further in view of Sekiya (US 2010/0200869).
Regarding claim 6, Bu discloses a display device as discussed above, further comprising:
an active layer (400), gate electrode (600), and source and drain electrodes (1201) over the flexible substrate (400, 600, and 1201 are on top of 100, as seen in Fig. 12);
a first planarization layer (1300) disposed on the active layer, gate electrode, and source and drain electrodes (1300 is on top of 400, 600, and 1201, as seen in Fig. 12).
However, Bu fails to explicitly teach that the active layer, gate electrode, and source/drain electrodes comprise a “thin-film transistor,” and fails to teach or suggest a second planarization layer.
Sekiya (Fig. 19) discloses a display device comprising:
thin-film transistors (Tr1, with “thin film transistors (TFTs)” discussed in [0070]) over a substrate (11);
a first planarization layer (12B) disposed on the thin-film transistors (seen in Fig. 19, 12B is on top of Tr1); and
a second planarization layer (12C) on the first planarization layer (seen in Fig. 19, 12C is on top of 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bu to include the thin-film transistors and second planarization layer as taught by Sekiya because this allows direct control for each of the pixels (eg. by controlling the gate of the TFT, see [0070]) while the second planarization layer suppresses short-circuits and improves the aperture ratio (see [0112]).

Regarding claim 7, Bu and Sekiya disclose a display device as discussed above, and the combination further discloses wherein the first organic material layer (corresponding to the buffer layer 300 of Bu) and the second planarization layer (corresponding to 12C of Sekiya) include a same material (300 is made of silicon oxide, see [0050] of Bu, and 12C is also made of silicon oxide, see [0112] of Sekiya). 
It would have been obvious to one of ordinary skill in the art to combine Bu and Sekiya for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691